Citation Nr: 1829646	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  13-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona
 
 
THE ISSUES
 
1. Entitlement to service connection for a neck disorder.  
 
2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 
 
3. Entitlement to service connection for chronic headaches, to include due to chemical exposure.  
 
4. Entitlement to an increased rating for left lower extremity radiculopathy, currently evaluated as 20 percent disabling.
 
5. Entitlement to an increased rating for a chronic lumbar strain with degenerative arthrosis, currently evaluated as 10 percent disabling.  
 
6. Entitlement to an increased rating for allergic rhinitis, currently evaluated as 10 percent disabling.  
 
7. Entitlement to total disability rating based on individual unemployability.  
 
8. Entitlement to an effective date for the award of service connection for chronic sinusitis, evaluated as 50 percent disabling prior to April 27, 2012.
 
 
REPRESENTATION
 
Appellant represented by:   Dennis L. Peterson, Esq.
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from March 1959 to January 1961. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
 
The Veteran testified at a hearing in February 2018 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issue of entitlement to service connection for upper extremity radiculopathy, to include secondary to a neck disorder, was raised during the February 2018 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The issues of entitlement to service connection for chronic headaches, a neck disorder, and an acquired psychiatric disorder, to include posttraumatic stress disorder; as well as the issues of entitlement to increased ratings for left lower extremity radiculopathy, and for a chronic lumbar strain with degenerative arthrosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
Evidence showing that the Veteran's sinusitis was related to her active duty was not provided to VA prior to May 2012.
 

CONCLUSION OF LAW
 
The criteria for entitlement to an effective date prior to April 27, 2012 for a grant of service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.159, 3.105, 3.151, 3.400 (2017).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The Veteran contends that she should be awarded service connection for sinusitis effective October 14, 2008 because that is the date that she first filed a claim for the disorder. 
 
The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an award of service connection based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.
 
The Veteran first submitted a claim of entitlement to service connection for chronic sinusitis on October 14, 2008.  That claim was denied in May 2009.   The appellant filed a notice of disagreement in June 2010 to include specific references to problems with her sinuses due to service.  Without issuing a statement of the case VA in a February 2011 rating decision granted service connection but limited it to allergic rhinitis.  That disorder was assigned a noncompensable rating, effective date of October 14, 2008.  

Following the February 2011 rating decision VA never issued a statement of the case addressing the appellant's June 2010 notice of disagreement.  Hence, this appeal does arise from the appellant's initial October 14, 2008 claim.  VA, however, did grant entitlement to service connection for sinusitis as well as a separate rating for that disorder in a November 2012 rating decision effective April 27, 2012.  The rationale for the effective date chosen is not discussed in the November 2012 rating decision.  

In looking at what effective date is warranted the law, as noted above, provides that an effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the evidence supporting a grant of service connection for sinusitis was not submitted when the appellant filed her initial claim in October 2008.  Indeed, there was no competent evidence showing a causal relationship between the Veteran's sinusitis and her active duty service until VA received a May 24, 2012 VA examination report.  Only then did VA have medical opinion evidence showing that the appellant's sinusitis was a continuation of the symptoms that she experienced inservice.  The Board notes that a prior December 2010 VA examination did not even diagnose sinusitis let alone link the disorder to service.  Accordingly, given the fact that the May 24, 2012 examination is after the currently assigned effective date, there is no basis to grant an effective date prior to April 27, 2012.

The appeal is denied. 

To the extent that the Veteran argues that she has had a chronic sinusitis since service separation, and that she should be service connected since October 14, 2008, the Board is bound by the laws and regulations.  38 U.S.C. § 7104; 38 C.F.R. §§ 19.5, 20.101. In this case, evidence of entitlement to service connection was not in VA's possession until May 2012.  As such, there is no basis to assign an effective date prior to April 27, 2012.  38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the claim, and the doctrine is therefore not applicable.  38 U.S.C. § 5107.

ORDER
 
Entitlement to an effective date of service connection for chronic sinusitis prior to April 27, 2012 is denied.
 
 
REMAND
 
After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.
 
The Veteran states that she incurred injury to her head and neck during a fall that occurred when she was on active duty.  She reports initially experiencing a headache that lasted a few days as well as a backache, and that she began to have neck pain soon thereafter.  April 1959 service treatment records confirm a complaint of injury due to a fall while in-service.  
 
In the alternative the Veteran claims that her headaches are due to exposure to chemicals while in service.  In a September 2013 statement, she recalled that "VX and Sarin" gases were routinely released near the Women's Officer's Corps Officer's Candidate School where she trained while she was in-service.  The appellant has offered no evidence independently corroborating this claim, or any evidence explaining how she knows that it was VX and Sarin gases were released.  

On their face the appellant's assertions regarding chemical exposures appear to lack credibility.  VX is a nerve agent so toxic that fatalities occur with exposure to tens of milligram quantities via inhalation or absorption through skin.  Similarly, Sarin is a highly toxic nerve agent such that exposure is lethal even at very low concentrations, where death can occur within one to ten minutes after direct inhalation of a lethal dose.  Still, the Board will direct that the Joint Services Records Research Center be requested to investigate the release of any gas near the location of the appellant's Officer Candidate School. 
 
The Veteran is currently diagnosed with nonservice-connected headache and neck disabilities.  In May 2013, Dr. M.W. submitted a letter opining that the Veteran's neck disability is the result of an injury she sustained while serving in the military.  He also stated that she suffered from migraine headaches, which are more likely than not a result of chemical exposure during her military service.  In November 2014, Dr. M.W. stated that the Veteran's headaches are likely due to exposure to Agent Orange. 
 
While Dr. M.W. stated that he reviewed records relating to a service related back injury, there is no indication that his opinion was based on a review of the Veteran's claims file, or service treatment records.  Additionally, a review of the Veteran's military personnel records does not reflect service that would permit the Board to presume inservice exposure to Agent Orange or other herbicides.  Hence, on remand the Veteran should provide VA with evidence supporting the assertion that she was exposed to Agent Orange while on active duty.
 
The Veteran also testified that she was the victim of military sexual trauma while in service.  During the February 2018 hearing, she reported that two female service members accosted her at a party soon after she arrived at her overseas assignment in Heidelberg, Germany.  She stated that she reported the incident the next day to her commander, and stated that she was transferred to a different duty station shortly after the incident.  The Veteran alleged that she experienced significant trauma throughout her life due to the assault.  Service treatment records show complaint of "nervous trouble" on the Veteran's January 1961 separation examination.  A VA examination is necessary to determine the etiology of any diagnosed acquired psychiatric disorder, headache, and neck disabilities.
 
Further, the Veteran claims entitlement to increased ratings for a chronic lumbar strain with degenerative arthrosis, and for left lower extremity radiculopathy.  In this regard, the Veteran testified that she experienced left leg numbness which caused her to fall occasionally, requiring her to use a cane to walk and for balance.  The Veteran claims she falls three to five times each year. She also reportedly has difficulty lifting her leg to accomplish daily activities such as stepping into a tub. 

With respect to her back disorder the Veteran testified that she suffers ongoing problems with her back which prevent her from performing daily living tasks such as folding clothes, and prevent her from getting out of bed approximately every other month.  She alleged that she is unable to sit for longer than half an hour or stand for longer than fifteen minutes due to severe pain, and that pain necessitates the use of a TENS unit at least three times each week.
 
Lastly, with regard to the claim of entitlement to an increased rating for allergic rhinitis, VA afforded the Veteran an examination in May 2012, at which time no obstruction of the nasal passage or permanent hypertrophy was noted.  The Veteran testified at the hearing, however, that she now has difficulty breathing and has polyps in the right side of her nose due to rhinitis.  As the Veteran's VA examination for rhinitis is now over six years old and may not accurately represent the current severity of that disorder, the Board remands this issue so that a new VA examination can be conducted prior to further adjudication.
 
The claim of entitlement to a total disability evaluation based on individual unemployabilty is deferred pending completion of the development outlined above,


Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Contact the Joint Services Records Research Center and request that they review the records in order that they might attempt to provide any information which could corroborate the Veteran's alleged exposure to gases, to include "VX and Sarin" gases while at Women's Army Corps Officer's Candidate School.  A report detailing the nature of any corroborated inservice gas exposure must be added to the file,
 
2. Schedule the Veteran for a VA orthopedic examination to determine the severity of her lumbar strain and left lower extremity radiculopathy, and to determine the etiology of her claimed neck disability. The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination, the examiner must test the Veteran's active motion, passive motion, weight-bearing motion, non-weight-bearing motion for the lumbar disorder.  
 
If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which point in the arc of motion pain begins.  
 
The VA examiner must address at what point in the arc of motion pain limits function both regularly and during any reported flare-ups, even if a flare-up is not observed on that day.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
Following examination and review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's claimed neck disability is related to service. The examiner must specifically address the opinions from Dr. M.W. that the Veteran's neck injury is a direct result of an injury sustained while serving in the military.

The examiner is to discuss the effects of the examined service connected disability on the Veteran's ordinary activity, including the impact of each on her ability to perform functions associated with employment.
 
3. After receipt of a response from Joint Services Records Research Center, schedule the Veteran for a VA medical examination with a neurologist to evaluate her claim of entitlement to service connection for headaches, to include due to inservice chemical exposure.  The neurologist is to be provided access to the VBMS and Virtual VA files, and a copy of this remand.  
 
The neurologist is to conduct a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any headache disability.  The neurologist must opine whether it is at least as likely as not that any diagnosed headache disorder is related to service, to include as due to any verified inservice chemical exposure.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's headaches and provide a rationale for all conclusions reached.
  
If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  The neurologist is advised that she/he must discuss the Veteran's self-reported history.  The examiner is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.
 
4. Schedule the Veteran a VA psychiatric examination, to determine the etiology of any diagnosed acquired psychiatric disorder.  The examiner must integrate all prior psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature and etiology of any diagnosed psychiatric disorder.  Following the examination and a careful review of the record the examiner must offer an opinion addressing, for each diagnosed psychiatric disorder, whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, an incident in the Veteran's period of active military service.  
 
Should it be determined that the Veteran does, in fact, suffer from an acquired psychiatric disorder, but that disorder is unrelated to her period of active military service, the examiner must opine whether any diagnosed psychiatric disorder is at least as likely as not caused or aggravated by a service-connected disability.
 
5. Schedule the Veteran for an examination to determine the severity of her service-connected allergic rhinitis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Address whether or not polyps are present.  If polyps are not present, address whether there is greater than 50 percent obstruction of both nasal passages or complete obstruction on one side.  The examiner is to discuss the effects of the examined service connected disability on the Veteran's ordinary activity, including the impact of each on her ability to perform functions associated with employment.
 
6.  All examination reports must include a complete, well-reasoned rationale for any opinion offered.  If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The examiners must specify in their report that the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed. 
 
7. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 
 
 
_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


